—Appeal by defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered December 8, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that, based upon the complainant’s prior knowledge of defendant, her ability to see defendant during the robbery and her subsequent in-court identification, the evidence is sufficient to support the verdict, since a " 'rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319; People v Bigelow, 106 AD2d 448). Although it is true that *859there were inconsistencies in the testimony of the prosecution’s witness, and the defendant presented an alibi defense, the resolution of issues as to identification and credibility rests with the jury (People v Herriot, 110 AD2d 851; People v Bigelow, supra). The fact that there was only one witness does not render the evidence less than sufficient (see, People v Dure, 102 AD2d 873).
We have considered defendant’s other contentions and find them to be either unpreserved or without merit. Niehoff, J. P., Lawrence, Eiber and Kooper, JJ., concur.